Exhibit 10.6


PROMISSORY NOTE


$40,000
June 5, 2018


FOR VALUE RECEIVED, Natural Health Farm Holdings, Inc., a Nevada Corporation 
with an address at  1980 Festival Plaza Drive, Suite 530, Las Vegas, NV 89135
(referred to herein as “Debtor”), hereby irrevocably promises and agrees to pay
to the order of GHS Investments, LLC a Nevada Limited Liability Company with an
address at 420 Jericho Turnpike,, Suite 207, Jericho, NY 11753 (“Creditor”), or
at such other place as set forth herein or as designated in writing by the
Holder (as defined below) hereof, in lawful money of the United States of
America, the principal sum of Forty Thousand Dollars ($40,000), together with
interest thereon (if any) and other fees in connection therewith, all in
accordance with the terms and conditions set forth below.


1.          Interest on the unpaid principal balance hereof will accrue from the
date hereof at the rate of eight percent (8%) per annum, calculated on the basis
of a 365-day year and actual days elapsed until the entire outstanding balance
and all interest accrued thereon has been repaid in full.


2.          Creditor may sell, assign, transfer, pledge or hypothecate this Note
and any or all of its rights and remedies hereunder at any time, with or without
notice to Debtor, to any person or entity.  Creditor and its successors and
assigns under this Note are sometimes referred to herein as the “Holder.”


3.          Full Payment on this Note will be due and payable on or before March
5, 2019.  Payment shall be delivered to Creditor’s address, or to such other
address as directed in writing by the Holder hereof, and shall be made in U.S.
Dollars in immediately available funds.


4.          Debtor may prepay any amount due hereunder, in whole or in part, at
any time without penalty or premium for such early payment.  Debtor shall also
be entitled to offset against this Note any amount owed by Creditor to Debtor,
including without limitation any losses or expenses actually incurred by Debtor
as a result of a breach by Creditor of any of its obligations between Debtor and
Creditor.


5.          If (a) any payment or delivery required by this Note is not made
when due hereunder, or any obligation or covenant undertaken by Debtor hereunder
is not performed or observed as and when required hereby, (b) Debtor defaults in
the performance of any obligation evidenced by this Note, (c) any representation
or warranty made by Debtor in this Note or any other instrument, agreement or
document delivered by Debtor or any other party for Debtor’s benefit in
connection herewith proves to have been materially false or inaccurate when
made, (d) any event of default occurs under any instrument securing the
obligations evidenced by this Note, or (e) Debtor files an assignment for the
benefit of creditors or for relief under any provisions of the Bankruptcy Code,
or suffers an involuntary petition in bankruptcy or receivership to be filed and
not vacated within 30 days, then the Holder may at its sole option consider the
entire unpaid principal balance and accrued but unpaid interest hereunder at
once become due and payable without notice (time being the essence hereof).  The
exercise or failure to exercise such remedy shall not constitute a waiver of the
right to exercise such remedy or preclude the exercise of any other remedy in
the event of any subsequent default, event or circumstance that gives rise to
such right of acceleration.


6.          In the event Debtor fails to make a payment under this Note on the
due date therefore or otherwise defaults in any obligation under this Note, all
amounts owing and past due hereunder, including without limitation principal
(whether by acceleration or in due course), interest, late fees and other
charges, shall become immediately due, and if permitted by applicable law, bear
interest at the rate of twenty percent (20%) per annum both before and after
judgment.


7.          In the event that any payment under this Note is not made at the
time and in the manner required (whether before or after maturity), Debtor
agrees to pay any and all costs and expenses (regardless of the particular
nature thereof and whether incurred before or after the initiation of suit or
before or after judgment) which may be incurred by Holder in connection with the
enforcement of any of its rights under this Note, including, but not limited to,
attorneys’ fees and all costs and expenses of collection.


8.          All amounts paid by Debtor in respect of amounts due hereunder shall
be applied by Holder in the following order of priority:  (a) amounts due and
payable, if any, pursuant to Paragraph 8 above, (b) interest due and payable
hereunder, and (c) the outstanding principal balance hereof.


9.          Debtor, on behalf of itself and all sureties, guarantors, and
endorsers hereof, if any, hereby waives presentment for payment, demand, and
notice of dishonor and nonpayment of this Note, and consents to any and all
extensions of time, renewals, waivers, or modifications that may be granted by
Holder with respect to the payment or other provisions of this Note, and to the
release of any security, or any part thereof, with or without substitution.
 

--------------------------------------------------------------------------------

 
10.        The failure of Holder in any one or more instances to insist upon
strict performance of any of the terms and provisions of this Note, or to
exercise any option conferred herein shall not be construed as a waiver or
relinquishment, to any extent, of the right to assert or rely upon any such
terms, provisions or options on any future occasion. Debtor shall reimburse the
Holder for all costs associated with collecting amounts due pursuant to this
Note, including but not limited to reasonable Attorney's fees.


11.        This Note is delivered in the State of Nevada and shall be governed
by and construed in accordance with the laws of said State, without giving
effect to any conflict of laws provisions.  This Note shall bind the successors
and assigns of Debtor and shall inure to benefit of the successors and assigns
of Creditor.


12.        This Note constitutes the entire understanding and agreement between
the parties with regard to the subject matters hereof and thereof, and
supersedes and replaces any prior understanding or agreement, oral or written,
relating to such subject matters.


IN WITNESS WHEREOF, Debtor has executed this Note on or as of the day and year
first above written.
 
 

 
Natural Health Farm Holdings, Inc.
         
/s/ Vernon Tee
   
Vernon Tee
 
Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------